Case 2:17-cv-11910-MAG-DRG ECF No. 457-43 filed 10/23/18   PageID.11770   Page 1 of
                                      4




        EXHIBIT 1-41
                 Redactions Made by Respondents
Case 2:17-cv-11910-MAG-DRG ECF No. 457-43 filed 10/23/18   PageID.11771   Page 2 of
                                      4
Case 2:17-cv-11910-MAG-DRG ECF No. 457-43 filed 10/23/18   PageID.11772   Page 3 of
                                      4
Case 2:17-cv-11910-MAG-DRG ECF No. 457-43 filed 10/23/18   PageID.11773   Page 4 of
                                      4
